DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,369,143 by Greenbaum in view of Bowen (US Patent Application Publication No. 2019/0158938).  

17/410,877
11,369,143
1.  A vaporization device, comprising:
a body including an opening formed through the body so that the body surrounds the opening and having a first end and a second end;
a heating element and a storage container containing a vaporizable medium and disposed at the first end of the body, 
the heating element configured to vaporize a quantity of the vaporizable medium from the storage container;
a plastic portion covering the opening;
a battery disposed within the body and coupled to the heating element;
a processor operatively coupled to the battery; and
a transceiver operatively coupled to the processor, wherein the plastic portion is adapted to permit wireless communication through the plastic portion and through the opening between the processor and a location external to the body, via the transceiver,
wherein the processor is responsive to a command from an external device to cause the heating element to heat the vaporizable medium to a reference temperature value.

1.  A vaporization device, comprising: 
a body including a metal portion including an opening formed through the metal portion so that the metal portion surrounds the opening and having a first end and a second end;
a storage container disposed at the first end of the body; a heating element configured to vaporize a quantity of the vaporizable medium from the storage container;


a plastic portion covering the opening;
a battery disposed within the body and operatively coupled to the heating element;
a processor disposed within the body and operatively coupled to the battery;
and a transceiver disposed within the body and operatively coupled to the processor, wherein the plastic portion is adapted to permit wireless communication through the plastic portion and through the opening and not through the metal portion between the processor disposed within the body and a location external to the body, via the transceiver.
11. The vaporization device of claim 1, further comprising a device external to the body that is configured to generate an activation code and wherein the processor of the vaporization device is configured to access the activation code and activate the vaporization device in response to accessing the activation code.



Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application read on claims 1 and 11 of US Patent No. 11,369,143 by Greenbaum except for the following difference.  
While the present application recites that the processor is responsive to a command from an external device to cause the heating element to heat the vaporizable medium to a reference temperature value, US Patent No. 11,369,143 by Greenbaum recite that the processor of the vaporization device is configured to access the activation code and activate the vaporization device in response to accessing the activation code.  Although, the activation code is a type of command, US Patent No. 11,369,143 by Greenbaum does not recite the heating element heating the vaporizable medium to a reference temperature value.  
On the other hand, Bowen discloses a vaporization device 100 comprising a controller 105 with a processor regulates a power flow responsive to a command from an external device 305 (see Paragraph [0045]) to cause the heating element 118 to heat the vaporizable medium to a reference temperature value (see Paragraph [0038]) such as "warm up", "ramp", or "cool down" (see Paragraph [0083]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vaporization device of US Patent No. 11,369,143 by Greenbaum such that it would cause the heating element to heat the vaporizable medium to a reference temperature value, as taught by Bowen, since they are conventional in the art.  It also would have been obvious to place the heating element at a first end of the end of the body since the internal cavity of the body is taken up by the cartridge.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent No. 10,531,693 by Greenbaum in view of Bowen (US Patent Application Publication No. 2019/0158938).  

17/410,877
10,531,693
Claim 1.  A vaporization device, comprising:
a body including an opening formed through the body so that the body surrounds the opening and having a first end and a second end;

a heating element and a storage container containing a vaporizable medium and disposed at the first end of the body, the heating element configured to vaporize a quantity of the vaporizable medium from the storage container; 
a plastic portion covering the opening;
a battery disposed within the body and coupled to the heating element;
a processor operatively coupled to the battery; and
a transceiver operatively coupled to the processor, wherein the plastic portion is adapted to permit wireless communication through the plastic portion and through the opening between the processor and a location external to the body, via the transceiver,
wherein the processor is responsive to a command from an external device to cause the heating element to heat the vaporizable medium to a reference temperature value.

Claim 1.  A vaporization device comprising: 
a body having a first end, a second end, and forming an internal cavity, at least a portion of the internal cavity forming a cartridge receptacle sized to receive a cartridge having a storage container of vaporizable liquid;
a heating element and a battery operatively coupled to one another, the heating element arranged to apply heat to and vaporize a quantity of the vaporizable liquid in the storage container;


a processor operatively coupled to the battery and the heating element and disposed within the body, the processor arranged to respond to a signal to switch the vaporization device between a first operational mode and a second operational mode;
and a portion of the body arranged to permit transmission of the signal through the portion of the body from a location external to the body, thereby permitting the processor to switch the vaporization device between the first and second operational modes in response to the receipt of the signal, wherein the portion of the body comprises an opening to permit passage of the signal through the portion of the body.
7. The vaporization device of claim 1, further comprising a cover disposed over the opening, the cover formed of a material selected to permit passage of the signal through the opening.
8. The vaporization device of claim 7, wherein the cover material comprises plastic.





Again, although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application read on claims 1, 7, and 8 of US Patent No. 10,531,693 by Greenbaum except for the following difference.  
While the present application recites that the processor is responsive to a command from an external device to cause the heating element to heat the vaporizable medium to a reference temperature value, US Patent No. 10,531,693 by Greenbaum recite that the processor of the vaporization device is configured to access the activation code and activate the vaporization device in response to accessing the activation code.  Although, the activation code is a type of command, US Patent No. 10,531,693 by Greenbaum does not recite the heating element heating the vaporizable medium to a reference temperature value.  
On the other hand, Bowen discloses a vaporization device 100 comprising a controller 105 with a processor regulates a power flow responsive to a command from an external device 305 (see Paragraph [0045]) to cause the heating element 118 to heat the vaporizable medium to a reference temperature value (see Paragraph [0038]) such as "warm up", "ramp", or "cool down" (see Paragraph [0083]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vaporization device of US Patent No. 10,531693 by Greenbaum such that it would cause the heating element to heat the vaporizable medium to a reference temperature value, as taught by Bowen, since it is conventional in the art to heat the vaporizable material to a reference temperature (user preference).

Regarding the locations of the transceiver and the heating element related to the body, Greenbaum '693 does not teach a transceiver or that the heating element is disposed at a first end of the body. Bowen teaches that transceivers are known to be used in this art for communicating wirelessly.  See [0007].  
It would have been obvious to modify US Patent No. 10,531,693 by Greenbaum by using a transceiver as taught by Bowen since they are conventional in the art.  It also would have been obvious to place the heating element at a first end of the end of the body since the internal cavity of the body is taken up by the cartridge.


Allowable Subject Matter
Claims 2-13, 16-21, and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 16-21, and 25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831